Citation Nr: 0603773	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-19 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for head 
trauma.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.   

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for residuals of a burn 
injury to the face and scalp.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In December 2003, the veteran testified at a hearing at the 
RO before RO personnel.  In September 2005, he testified at a 
hearing at the RO before the undersigned.  Transcripts of the 
proceedings are of record.  At the conclusion of the 
September 2005 hearing, the veteran submitted additional VA 
outpatient treatment records, accompanied by a waiver of 
initial RO consideration of such evidence.  

Finally, it should be noted that in April 2003, the RO found 
that new and material evidence had been received sufficient 
to reopen the claims for service connection for head trauma 
and headaches.  The RO proceeded then to deny the claims on 
the merits.  Despite the RO's action, the preliminary 
question of whether new and material evidence has been 
presented to reopen a previously denied claim is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  


The issue of service connection for a headache disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  In a September 1997 decision, the RO denied claims of 
service connection for head trauma, headaches, and hearing 
loss.  The veteran filed a notice of disagreement, but after 
receiving a Statement Of the Case in June 1999 did not submit 
a substantive appeal.  

2.  Additional evidence associated with the claims file since 
the September 1997 RO decision that denied service connection 
for headaches includes new evidence relating a current 
headache disorder to service and thus bears directly and 
substantially upon the specific matter under consideration; 
the new evidence is so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  The veteran's had bilateral scarring of the ear drums 
that existed prior to entry to active duty service.  
Bilateral scarring of the ear drums did not undergo 
aggravation during service, and a disability manifested by 
tinnitus was not incurred or aggravated by service.  

4.  There is no competent evidence that the veteran sustained 
a burn injury to his face and scalp during service, and there 
is no current evidence that the veteran has a disability 
manifested by a burn scar to the face and scalp.  


CONCLUSIONS OF LAW

1.  The September 1997 RO decision that denied service 
connection for head trauma, headaches, and hearing loss is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 U.S.C.A. §§ 
20.302, 20.1103 (2005).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a headache 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).  

3.  Additional evidence associated with the claims file since 
the September 1997 RO decision that denied service connection 
for head trauma and hearing loss while new, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  

4.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims and that the requirements of the VCAA have been 
satisfied. 

In the present case, the veteran submitted his claims prior 
to the enactment of the VCAA.  Nevertheless, in a February 
2002 letter pursuant to the VCAA, the RO advised the 
appellant of the types of evidence that he needed to send to 
VA in order to substantiate the claims, as well as the types 
of evidence VA would assist in obtaining.  Specifically, he 
was advised of the criteria for service connection claims and 
claims based upon submission of new and material evidence.  

For the above reasons, the Board finds that the RO's notice 
in February 2002 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished, and all records identified by the veteran were 
obtained.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


New and Material Evidence

In August 1996, the veteran claimed entitlement to service 
connection for head trauma, and headaches.  In April 1997, in 
pertinent part, he claimed entitlement to service connection 
for hearing loss.  He claimed that each disability was the 
result of an incident during service whereby a howitzer 
discharged right next to him.  In a September 1997 decision, 
the RO denied the claims.  

With respect to the claim for hearing loss, the RO found that 
hearing loss was not shown during service and there was no 
evidence of a current hearing loss disability.  With respect 
to the claim for head trauma and headaches, the RO found that 
the veteran had a current headache disorder that began in 
1991 or 1992.  The RO found no evidence, however, of a head 
injury or headache disorder during service.  The RO also 
found no competent evidence that the howitzer incident 
occurred, as alleged by the veteran.  

The veteran was advised of the RO decision in September 1997.  
The veteran filed a notice of disagreement.  He was provided 
a Statement Of the Case in June 1999.  The veteran did not 
submit, however, a timely substantive appeal.  As such, the 
decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  This decision is the last 
final adjudicative action addressing the issue of service 
connection for hearing loss, head trauma, or a headache 
disability on any basis.  

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.  
Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  In these matters, the RO received 
the veteran's claims on August 28, 2001.  

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO decision in September 1997.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).

Among the evidence submitted since the September 1997 RO 
decision are VA hospital and outpatient treatment records, 
various lay statements, and hearing testimony.  

A January 1999 lay statements from a former service comrade 
was submitted.  The service comrade stated that he was 
stationed at the same base as the veteran.  He recalled being 
told about the howitzer accident and hearing that "Red" A. 
from "Service Btry" was seriously injured.  He did not know 
the veteran but was solicited to write a letter in support of 
the veteran's claim.  

In a May 2001 VA treatment note, the veteran's neurologist 
reported that he read the letter from the service comrade.  
The veteran reported that he had a headache disorder since 
1967.  The physician opined that if records were available to 
corroborate the veteran's story, than it was "as likely that 
the headache was a service-connected condition."  

In a September 2002 letter, the veteran's daughter recalled 
receiving letters that described the howitzer accident.  
Those letters, however, were no longer available.  

In a January 2003, the veteran's neurologist noted that he 
reviewed the veteran's daughter's statement.  He opined that 
it was more likely than not that the veteran had head trauma 
and concussion during service, and that his current headache 
disorder started at that time.  

VA hospital and outpatient treatment records show treatment 
for a severe headache disorder.  The headaches were 
characterized as both tension and migraine type.  The VA 
treatment records do not show treatment for hearing loss, or 
for residuals of head trauma, other than a headache disorder.  

The Board has carefully considered all of the evidence of 
record.  The Board finds that new and material has been 
received sufficient to reopen the claim for service 
connection for headaches.  In this respect, the record 
contains two opinions from the veteran's VA neurologist 
relating a current headache disorder to service.  At the time 
of the September 1997 RO decision, there was no probative 
evidence of record relating a headache disorder to service.  
As such, this evidence is both new and material.  
Accordingly, the requirements to reopen the finally denied 
claim have been met.  

The Board further finds, however, that no new and material 
evidence has been received to reopen the claims for service 
connection for hearing loss and head trauma.  In this 
respect, since the last final denial of the claims, there is 
no objective evidence of record showing that the veteran has 
a current hearing loss disability or residuals of head 
trauma.  While numerous VA outpatient treatment records and 
hospital records are associated with the claims folder, none, 
however, show treatment for a current disability manifested 
by hearing loss or head trauma.  While the VA neurologist 
opined that the veteran likely had head trauma during 
service, other than treatment for headaches, addressed 
separately herein, there is no other contemporaneous evidence 
of record showing complaints or treatment for residuals of 
head trauma.  Accordingly, the evidence received is not new 
and material and the requirements to reopen the finally 
denied claim have not been met.  As the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen the finally disallowed claims for service 
connection for hearing loss and head trauma, the benefit-of-
the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

III.  Service Connection Claims  

The veteran contends that service connection is warranted for 
tinnitus and for a burn scar to the scalp and face.  He 
contends that both conditions were incurred as a result of a 
friendly-fire accident during service.  In addition, during a 
VA examination in March 1997, the veteran reported that a 
stick got stuck in his right ear during basic training and 
broke the ear drum.  He stated that he was treated with 
antibiotics for 2 weeks following the incident in service.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted, and enrolled for service, or when clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).

The burden is on the Government to rebut the presumption of 
sound condition upon induction by clear and unmistakable 
evidence showing that the disorder existed prior to service 
and was not aggravated by service.  See VAOPGCPREC 3-2003 
(holding in part, that 38 C.F.R. § 3.304(b) is inconsistent 
with 38 U.S.C. § 1111 to the extent it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  The occurrence of symptoms, in the absence 
of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002).  

A.  Tinnitus

Upon review of all of the evidence of record, the Board finds 
that service connection for tinnitus is not warranted.  
Initially, it should be noted that the veteran's service 
induction examination in January 1964 noted the presence of 
moderate scarring of both ear drums.  Hence, there is clear 
and unmistakable evidence that the veteran had a preexisting 
inner ear condition prior to entry into service.  The 
veteran's service medical records do not show treatment for 
an ear condition due to a howitzer firing accident or do to a 
stick injury to the right ear as alleged by the veteran.  
They do note that he was treated in April 1964 for a cold and 
bacterial otitis media in the left ear.  He was given 
tetracycline and Actifed and did not require any follow-up 
treatment.  His discharge examination, in December 1965 did 
not reveal complaints or treatment for tinnitus.  In 
consideration of the foregoing, while there is evidence that 
the veteran had bilateral scarring prior to service, there is 
no clear and unmistakable evidence that the scarring 
underwent aggravation during service.  Moreover, there is no 
objective evidence that the veteran incurred tinnitus during 
service.  

Post-service, the record shows subjective complaints of right 
ear tinnitus during a VA ear disease examination in March 
1997.  The veteran reported that he had ringing in the right 
ear that he heard primarily when he had severe headaches.  
During an audiologic examination, an otoscopy revealed a 
suggestion of scar tissue on the right tympanic membrane.  
During an Audio-Ear Disease examination that same month, the 
examiner noted, however, that the tympanic membranes were 
intact and did not reveal any scarring.  There was some 
diminished hearing in the right ear.  There was no active ear 
disease present.  The diagnosis was history of injury to the 
right ear drum with subjective difficulty hearing.  

The Board has considered this evidence, however, finds that 
it is not constitute probative evidence that would support 
the grant of service connection.  The examiner's diagnosis of 
history of injury to the right ear drum is not supported by 
the veteran's service medical records.  Again, they show 
treatment for left ear otitis media, and did not show any 
treatment for a right ear condition.  As such, the examiner's 
conclusion of a history of injury to the right ear appears to 
be based solely on the unsupported history as provided by the 
veteran.  The Board notes, in this respect, that a bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  A mere 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the competent and 
probative evidence is against finding that tinnitus was 
incurred in or aggravated by service.

Since the preponderance of the evidence is against the claim 
of entitlement to service connection for tinnitus, the 
benefit of the doubt rule does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

B.  Residuals of Burn Scar

With respect to claim for service connection for a burn scar 
to the scalp and face, the veteran's service medical records 
do not show complaints or treatment for a burn scar.   A 
separation examination in December 1965 included a normal 
clinical evaluation of his head, face, and scalp.  

While there are numerous VA and private treatment records 
associated with the veteran's claims file; they do not 
include, however, treatment for burn residuals on the scalp 
or face.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the appeal must be denied because the first 
essential criterion for a grant of service connection-
competent evidence of the claimed disability--has not been 
met.  

Accordingly, the benefit sought on appeal is denied.  


ORDER

New and material has been received to reopen the claim for 
service connection for a headache disorder; to this limited 
extent, the appeal is granted.  

In the absence of new and material evidence, the application 
to reopen the claim for service connection for bilateral 
hearing loss is denied.  

In the absence of new and material evidence, the application 
to reopen the claim for service connection for residuals of 
head trauma is denied.  

Service connection for tinnitus is denied.  

Service connection for residuals of a burn scar to the face 
and scalp is denied.  

REMAND

The Board finds that additional development is warranted with 
respect to the issue of service connection for a headache 
disorder.  In this matter, the veteran has never been 
afforded a VA examination with respect to the question of the 
etiology of his headache disorder.  The Board notes that VA 
examinations should be ordered to address matters that 
require medical knowledge, to include the question of nexus, 
if needed to resolve the issue on appeal.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Accordingly, the 
veteran should be scheduled for an examination.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:   

1.  The RO should arrange for the veteran 
to undergo VA examination for purposes of 
determining the current nature, extent 
and etiology of the claimed headache 
disorder.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate tests and studies (and 
consultations, if warranted) should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached in the examination report.  

The physician, based on the medical 
findings and a review of the claims 
folder, to specifically include review of 
the May 2001 and January 2003 statements 
by Dr. P., should offer an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any current headache disorder is the 
result of service or any incident 
therein.  If the examiner is unable to 
provide the requested opinions without 
resorting to speculation, the report 
should so state.  Any opinion provided 
should be supported by a complete 
rationale.  

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

3.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should readjudicate the 
claim of service connection for a 
headache disorder on the merits, and in 
light of all pertinent evidence (to 
particularly include all that added to 
the claims file since the RO certified 
the appeal to the Board) and legal 
authority.  

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental Statement Of the 
Case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


